Citation Nr: 1529436	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  15-06 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1958 to December 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

By way of a June 2015 VA Form 21-4138, the Veteran requested withdrawal of his appeal on the entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  
Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Generally, withdrawals of appeals must be in writing.  They must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b).

By way of a June 2015 VA Form 21-4138, the Veteran indicated in a typed statement that he wished to withdraw his claim pending before the Board.  In essence, therefore, a "case or controversy" with respect to the issue articulated above, the only one that was pending before the Board when the withdrawal letter was received, does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, the Board no longer has jurisdiction to review the appeal of this claim, in turn requiring its immediate dismissal without prejudice to refiling.


ORDER

This claim is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


